By the court—Shankland,
Presiding Justice. The court approve of the report of the examining committee; and of the sentiments therein contained, in respect to the qualifications which should be required of candidates for admission as attorneys and counsellors of this court.
Mr. Pratt is therefore admitted, and the other candidates rejected, in accordance with the recommendations of the examining committee.*

 Note.—This case was furnished by Henry R. Mygatt, Esq., of Oxford, N. Y., one of the examiners, who stated that he was requested by each of the justices of the sixth district to forward it for publication in this work. Re-